FILED
                             NOT FOR PUBLICATION                            JUL 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ARMEN MARGARYAN,                                 No. 10-71538

               Petitioner,                       Agency No. A072-958-488

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Armen Margaryan petitions for review of the Board of Immigration

Appeals’ order dismissing his appeal from an immigration judge’s order denying

his motion to reopen removal proceedings conducted in absentia. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and we

deny the petition for review.

      The agency did not abuse its discretion in denying Margaryan’s motion to

reopen because the motion was filed more than ten years after the final removal

order, see 8 C.F.R. § 1003.23(b)(4)(iii), and Margaryan failed to establish that he

acted with the due diligence required for equitable tolling, see Iturribarria, 321

F.3d at 897 (deadline can be equitably tolled “when a petitioner is prevented from

filing because of deception, fraud, or error, as long as the petitioner acts with due

diligence”).

      PETITION FOR REVIEW DENIED.




                                           2                                     10-71538